STONE, J.,
dissenting. — I did not sit in the case of Pearson v. Evans. I dissent both from that opinion and from this. I do not think a crop-lien for advances should be vitiated, merely because some items of the claim are for articles for which the statute gives no lien. That error is frequently committed ignorantly and innocently. Between the parties, such error certainly should not vitiate. And outsiders, unless they are creditors who would be defrauded by simulated liability, are not injured, and of course are not defrauded. In the absence of fraud, I think such declaration of lien should stand good, to the extent the statute authorizes such lien to be declared.